DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a brewing vessel with filter, classified in B65D47/06.
II. Claims 12-20, drawn to a method of brewing, classified in A47J31/18.

During a telephone conversation with Francisco Rubio-Campos on 5/18/2022 an election was made without traverse to prosecute the invention of Group I a brewing vessel with filter, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Serious burden on search and examination is evidenced according to MPEP 808.02 by (A) separate status in the art shown by separate classification symbols above, and (C) different field of search as a result. For example, search burden would increase for this and later actions as a result, and examination burden would increase for this and later actions with separate classifications inherently causing further time used investigating down separate paths.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20160296062 by Gross et al. (hereinafter “Gross”).
Regarding claim 1, Gross teaches an immersion coffee or tea brewing system (Fig 1, cold coffee brewing device, Abstract), the system comprising: 
   a brewing vessel (Fig 1, reservoir 101) having a top (has a top portion), 
   wherein the brewing vessel is configured to receive a closeable filter (Fig 1, filter 102) having coffee or tea within the brewing vessel and water (coffee or tea brewing requires water; Fig 2 shows brewing within cited vessel); and 
   a filter basket (Fig 1, filter basket 103) configured to be removably attached to the top of the brewing vessel (Fig 2 shows 103 capable of being removably attached), hold the closeable filter (103 capable of holding 102, [0034]), and drain the closeable filter into the brewing vessel (Fig 2 shows 103 capable of draining 102).

Regarding claim 2, Gross further teaches including a lid (Fig 1, lid 104) configured to be removably attached to the top of the brewing vessel (Fig 1 shows 104 capable of being attached removably prior) prior to removably attaching the filter basket (103), and seal the brewing vessel for storage or to prevent off-gassing (examiner chooses “or storage”; Fig 3 shows 104 is capable of sealing and storage) from the immersion of the coffee or tea in the water (examiner chooses “or coffee”; [0005] and Fig 3B immersion of coffee in water).

Regarding claim 3, Gross further teaches the lid (Fig 1, 104) includes an off-gassing opening (Fig 3C and [0034], oval shape allows a lid perimeter opening by rotating the lid therefore capable of off-gassing through while brewing), and the lid is configured to be rotated along the top (said rotating) of the brewing vessel from a sealed position (cited storage) for storage or that prevents off-gassing to an open position (said opening happens in an open position) that allows off-gassing or serving through the off-gassing opening (examiner chooses “or allows off-gassing”).

Regarding claim 4, Gross further teaches the brewing vessel (Fig 1, 101) includes a spout (Fig 3C, projecting lip formed by 121) at the top of the brewing vessel and the spout is configured to allow off-gassing when the lid is rotated to the open position (Fig 3C shows the open position necessarily capable of allowing off-gassing) and the off-gassing opening of the lid (Fig 3C, lid perimeter opening) is positioned adjacent the spout of the brewing vessel (all elements are adjacent to each other).

Regarding claim 8, Gross further teaches the closeable filter (Fig 1, 102), wherein the closeable filter is a filter bag ([0033] “filter body 122… designed to support a paper filter”, such as described in [0036] as paper filter 403 is anticipated) having an open top (Fig 1, open top of 122) configured to receive the coffee or tea and the water (examiner chooses “or coffee”; Fig 3C shows 122 capable of receiving coffee and water).

Regarding claim 9, Gross further teaches the closeable filter (Fig 1, 102) is further configured to be partially sealed by twisting (Fig 2 shows 102 capable of partial seal via gap at container wall and 103; Fig 3C and [0034], oval shape allows a lid perimeter opening by twisting the lid 104 with filter 102) the open top (Fig 1 shows top open) to 
   a closed position (Fig 2 shows a closed position) after receiving the coffee or tea and water and constructed from a material ([0033] 102 is a gold plated metal material) that allows the closeable filter to be steeped in a coffee solution or tea solution for an extended period of time (Fig 3B and [0034], shows steeping, for 12-24 hours [0002]), 
   lifted from the brewing vessel after being filled with coffee or tea and immersed in the coffee solution or tea solution for the extended period of time (examiner chooses “or coffee” and “or coffee solution”; Fig 3C shows lifted from vessel after filled with coffee and coffee solution), and 
   placed on the filter basket to drain the coffee solution or tea solution from the closeable filter to the brewing vessel (Fig 3C and [0034], draining position with 102 placed on basket 103), and 
   wherein the coffee solution is created by the coffee and the water and the tea solution is created by the tea and water ([0035] water, coffee grounds; “coffee solution” was chosen).

Regarding claim 10, Gross further teaches the extended period of time is greater than approximately one hour ([0002] 12-24 hours).

Regarding claim 11, Gross further teaches the filter basket (Fig 1, 103) includes draining holes (Fig 1, holes of 122 with 103; in addition and in the alternative, holes above 109 and 110) at a bottom of the filter basket (said holes are at a bottom of 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of CN 109619977 issued to Yang et al. (hereinafter “Yang”).
Regarding claim 5, Gross further teaches the brewing vessel (Fig 1, 101) is constructed of a material (inherently constructed of a material).

But does not explicitly teach a transparent material.
Yang, however, teaches a brewing vessel constructed of a transparent material (Abstract, a brewed beverage portable quantitative trickling filter extraction device, 
of graduated glass [page 3, line 6, after Fig 7 description], 
with a marking scale [page 2, line 28] for volume on the outer surface [Fig 5, V and equations of V] on the transparent material [page 2, line 30]).

The purpose of a transparent glass brewing vessel with volume measurement markings is to accurately determine the solution volume ([page 2, lines 29-30]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brewing vessel of Gross with markings as taught by Yang in order to advantageously .

Regarding claim 6, Gross/Yang above already includes all limitations, including the brewing vessel includes volume measurement markings (cited markings) along an outer surface (cited outer surface) of the brewing vessel.

Regarding claim 7, Gross/Yang above already includes all limitations, including the transparent material is glass (cited glass).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731